Citation Nr: 0726343	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a separate compensable rating for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June and August 
2004 of the Muskogee, Oklahoma Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
before the Board at a May 2006 hearing.  The Board remanded 
this matter in December 2006.  


FINDING OF FACT

The veteran's service-connected peripheral neuropathy of the 
lower extremities has been manifested by very mild symptoms 
such as burning pain of the feet, without sufficient motor, 
sensory, or reflexive functional loss. 


CONCLUSION OF LAW

The criteria for a separate compensable evaluation for 
peripheral neuropathy of the lower extremities are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.120, 
Diagnostic Code (DC) 7913, 4.124a, DCs 8521-23, 8621-23, 
8721-23 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

Prior to initial adjudication of the veteran's claim, letters 
dated in August 2003 and November 2003 fully satisfied the 
duty to notify provisions for the first three elements.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A letter sent in 
January 2007 subsequently satisfied the fourth element 
requirement.  Although this letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in January 2007, he was provided four months 
to respond with additional argument and evidence and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
May 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

Also, "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), 
aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
a June 2004 decision of the RO.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, 
20 Vet.App. 419 (2006).  

Any defective notice has not prejudiced the veteran in the 
essential fairness of the adjudication, and any error in VA's 
notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to show that 
error in notice was not prejudicial); Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  All notices have 
attempted to inform the veteran of what is needed to support 
his claims.  Moreover, the Board has advised the veteran of 
relevant laws and regulations and of the evidence reviewed in 
its December 2004 decision.  And in September 2006, the Board 
also provided information regarding alternate forms of 
evidence that may be used when service medical records are 
not available.  The Board also notes that the veteran is 
represented by an attorney who practices in the field of 
veterans' law.  Finally, in August 2006, the veteran's 
attorney indicated that the veteran had no additional to 
submit.  Thus, VA satisfied its duty to notify the appellant, 
and any error in failing to provide adequate pre-adjudicative 
notice under 38 U.S.C.A. § 5103(a) was harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2007.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2007 VA examination report 
is thorough and supported by private outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error").

The Board now turns to the merits of the claim.

The veteran contends that he is entitled to a separate 
compensable rating for his peripheral neuropathy of the lower 
extremities.  At present, the veteran's peripheral neuropathy 
is compensated under Diagnostic Code (DC) 7913 as a 
noncompensable complication of his service connected diabetes 
mellitus.  For the reasons that follow, the Board concludes 
that separate ratings for peripheral neuropathy of the lower 
extremities are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his peripheral neuropathy, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, the veteran's peripheral neuropathy is 
presently compensated under DC 7913 as part of his diabetes 
mellitus.  See 38 C.F.R. § 4.119, DC 7913.  Note (1) appended 
to the rating criteria provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Id.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  Id.  

Neurological disorders are rated under a different section of 
the ratings schedule.  Paralysis, neuritis, and neuralgia of 
the nerves of the lower extremities are rated under 38 C.F.R. 
§ 4.124a, DCs 8520-8730, respectively. Generally, mild 
incomplete paralysis, neuritis, or neuralgia of the affected 
nerve warrants a 0 percent rating (that is, a noncompensable 
rating).  Compensable ratings are available, but they would 
require at least moderate incomplete paralysis, neuritis, or 
neuralgia for a rating such as 10 percent.  See 38 C.F.R. 
§ 4.124a, DCs 8521 (common peroneal nerve paralysis), 8522 
(superficial peroneal nerve paralysis), 8523 (deep peroneal 
nerve paralysis), 8621 (common peroneal nerve neuritis), 8622 
(superficial peroneal nerve neuritis), 8623 (deep peroneal 
nerve neuritis), 8721 (common peroneal nerve neuralgia), 8722 
(superficial peroneal nerve neuralgia), 8723 (deep peroneal 
nerve neuralgia).

Under 38 C.F.R. § 4.124, neuralgia (characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve) is to be rated with a maximum equal to 
moderate incomplete paralysis.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating) is to be rated on the scale for 
the nerve involved, with a maximum equal to severe incomplete 
paralysis. This code further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding DC 8515.  

The medical evidence consists of private records from Drs. 
Kyger and Endsley and VA examination reports from September 
and November 2003, April 2005 and April 2007.  

Review of the records and statements provided by Dr. Kyger do 
not show functional loss associated with the veteran's 
peripheral neuropathy.  In a private treatment record from 
Dr. Kyger, dated in January 2002, the veteran was noted to be 
at high risk of developing long term complications such as 
retinopathy, neuropathy, cardiopathy, etc.  In a statement 
dated in March 2005, Dr. Kyger stated that the veteran's 
diabetes had caused considerable suffering and disability.  
He also developed severe pain and burning of his feet due to 
peripheral neuropathy.  Additional major problems of 
impotence with urinary frequency requiring protective 
garments appeared to be due to additional neuropathic effects 
of diabetes.  In a statement dated in May 2006, Dr. Kyger 
stated that the veteran had sought consultation for burning 
pain in his feet at night.  The physician stated that it was 
his opinion that this represented neuropathy secondary to the 
veteran's diabetes.  The veteran was treated with medication.  
There is no identification of complications beyond wholly 
subjective complaints of pain.

The records provided by Dr. Endsley do not report neuropathic 
symptoms of any kind.

Turning to the evaluations performed in conjunction with the 
present claim, the VA examination reports do not show 
functional loss associated with the veteran's peripheral 
neuropathy of the lower extremities.  In September 2003, a VA 
examination report found that diabetes mellitus had not 
caused any problem with his arteries; however, walking up 
hills quickly caused him some cramping in his legs.  Diabetes 
had not affected his kidneys; however, he had noticed some 
swelling in his legs and weakness.  The main functional 
impairment from diabetes was erectile dysfunction, shortness 
of breath with exertion, and problems with blurring of vision 
and poor healing of the skin.  No neurological disease was 
noted and the patient was asymptomatic and the examination 
was normal.  The Board notes in passing that the veteran 
presently receives special monthly compensation for his 
erectile dysfunction.  

As noted above, the November 2003 VA examination found that 
the veteran's Ankle Brachial Index test findings were normal, 
and no peripheral neuropathy was noted.

In April 2005, a VA examination report noted that the veteran 
complained of pain, specifically in the right leg.  He had 
severe cramps in his legs at night.  He suffered from foot 
pain, which included occasional burning pain.  He complained 
of a sharp pain on the medial side of the calf when walking 
long distances.  The veteran's general appearance revealed 
findings of anxiety, pressured speech, increased muscle tone, 
active resistance to maneuvers and inability to relax the 
muscles.  The neurological examination, specifically the 
peripheral nerve examination was within normal limits.  
Neurological examination of the upper and lower extremities 
revealed motor function within normal limits and sensory 
function within normal limits.  Deep tendon reflexes in the 
legs could not be elicited because of the veteran's inability 
to relax.  Calf muscles were very hard, hammer toes were 
present bilaterally and there was trace edema of the ankles.  
The examiner diagnosed the veteran with nocturnal leg cramps, 
increased muscle tension and hammertoes, none of which were 
related to diabetes mellitus.

The April 2007 VA examination report describes the veteran's 
neuropathy as "very mild."  The examining VA doctor noted 
the veteran's complaints of leg cramps and knotting and pain, 
with a burning sensation in his feet and ankle weakness and 
instability.  However, neurological examination of the lower 
extremities revealed motor function within normal limits.  On 
sensory examination, there was slightly decreased sensory 
perception with monofilament in both hands and feet.  
Reflexes were intact.  Again, his subjective complaints of 
pain were the only symptom.  The diagnosis was mild 
peripheral neuropathy of both hands and feet due to diabetes 
mellitus.  And the examiner further clarified that the 
peripheral neuropathy was "very mild," and that the veteran 
did not any paralysis, any muscular atrophy, or abnormal knee 
or ankle movement.  

There is no indication in the evidence that the veteran's 
symptoms are productive of any motor or reflexive functional 
loss.  There are no indications of organic changes associated 
with the disability.  In a case where the disability results 
in solely sensory loss, in other words, where there is no 
motor or reflexive loss, the disability should be considered 
mild, or at most moderate, in degree.  See 38 C.F.R. § 
4.124a, Note preceding Diagnostic Code 8515, supra.  

The Board is mindful of the actual diagnosis of peripheral 
neuropathy.  However, the most detailed clinical and 
neurological examinations support a finding of very mild or, 
at most, mild, symptoms.  This would warrant, at best, a 0 
percent (or noncompensable) rating under the relevant 
neurological rating criteria.  See 38 C.F.R. § 4.124a, DCs 
8521 (common peroneal nerve paralysis), 8522 (superficial 
peroneal nerve paralysis), 8523 (deep peroneal nerve 
paralysis), 8621 (common peroneal nerve neuritis), 8622 
(superficial peroneal nerve neuritis), 8623 (deep peroneal 
nerve neuritis), 8721 (common peroneal nerve neuralgia), 8722 
(superficial peroneal nerve neuralgia), 8723 (deep peroneal 
nerve neuralgia).

And by further application of the rating criteria for 
diabetes, noncompensable diabetic complications are part of 
the diabetic process under 38 C.F.R. § 4.120, Diagnostic Code 
7913.  Thus, the Board concludes that a separate compensable 
rating is not warranted for the peripheral neuropathy.

The Board has considered the rule of Fenderson, supra.  The 
Board finds that the veteran's peripheral neuropathy has not 
been greater than "very mild" at any time during the period 
on appeal.  As such, staged ratings are not for application.  
See Fenderson, supra.

The Board concludes that the veteran's "very mild" 
peripheral neuropathy of the lower extremities does not rise 
to a compensable level.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a separate compensable rating for peripheral 
neuropathy of the lower extremities is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


